Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “multiplying an observation area of each of the items by the weighting factor among the plurality of items”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
There is no disclosure in the spec of what is meant by “multiplying an observation area of each of the items by the weighting factor among the plurality of items”.

Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of “multiplying an observation area” with a number isn’t clear.  For purposes of examination, examiner is interpreting the last limitation to be “the CPU is configured to define the individual observation direction regarding an item, which has the largest score obtained when weighting by the weighting factor among the plurality of items, as the entire observation direction”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dayde et al. (US PGPUB 20160188159) in view of McGuffin et al. (NPL "Using deformations for browsing volumetric data.").
As per claim 1, Dayde discloses a design assistance device (Dayde, abstract) comprising: 
a CPU, wherein the CPU is configured to acquire three-dimensional data of an item group including a plurality of items (Dayde, [0020], where the system has a processor, and [0008] and [0062], where bounding boxes encoding parts of an object are generated), 
the CPU is configured to define at least one individual observation direction that is a specific observation direction regarding each of the plurality of items and define an entire observation direction that is a specific observation direction regarding the item group, based on the three-dimensional data (Dayde, Fig. 1, #S110 and #S120 and [0055]-[0056], where the main bounding box surrounds all the items; and Fig. 2, #S210 and #S220 and [0061]-[0062], where smaller bounding boxes enclosed by the main bounding box are generated for subsets of items within the bounding box; and [0014]-[0016], where each bounding box is represented by a transformation matrix that defines an orientation of the objects and a scale factor and is used for displaying that set of objects in the scene; the orientation maps to an observation direction), and 
the CPU is configured to generate two-dimensional display data including two-dimensional display representing an appearance of the item group in one of the individual observation direction and the entire observation direction (Dayde, [0069], where the 3D volume is rendered by projecting into 2D space).
Dayde doesn’t disclose but McGuffin discloses the three-dimensional data includes a weighting factor related to each of the plurality of items (McGuffin, Fig. 10 and p 404, 2nd column, 1st paragraph, where the 3D object consists of layers, and the ordering of layers maps to the weighting factor of the layer), and 
the CPU is configured to define the individual observation direction regarding an item, which has the largest score obtained when weighting by the weighting factor among the plurality of items, as the entire observation direction (McGuffin, Fig. 10 and p 404, 2nd column, 1st paragraph, “This ordering is important not just for selection, but also for deformations that automatically deform layers to different degrees, such as the fanning out in Figure 10, where inner layers are rotated by a larger angle than outer layers”).
Dayde and McGuffin are analogous since both of them are dealing with the display of three-dimensional objects with multiple components. Dayde provides a way of displaying a 3D CAD model of an object with multiple, selectable bounding boxes surrounding different sub-components of the object. McGuffin provides a way of rendering layers of a 3D object where inner layers are rotated by larger angles than outer layers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the rotation of layers at angles dependent on a weight such as layer depth taught by McGuffin into the modified invention of Dayde such that the system will be able to make the selection/unselection of different layers easier (McGuffin, p 404, 1st column, last paragraph).

As per claim 2, Dayde in view of McGuffin discloses a design assistance device comprising: 
a CPU, wherein the CPU is configured to acquire three-dimensional data of an item group including a plurality of items, 
the CPU is configured to define at least one individual observation direction that is a specific observation direction regarding each of the plurality of items and define an entire observation direction that is a specific observation direction regarding the item group, based on the three-dimensional data, 
the CPU is configured to generate two-dimensional display data including two-dimensional display representing an appearance of the item group in one of the individual observation direction and the entire observation direction;
the three-dimensional data includes a weighting factor related to each of the plurality of items, and 
the CPU is configured to define, the individual observation direction regarding an item, which has the largest value obtained when multiplying an observation area of each of the items by the weighting factor among the plurality of items, as the entire observation direction (see claim 1 rejection for detailed analysis).

As per claim 4, claim 1 is incorporated and Dayde in view of McGuffin discloses   wherein the CPU is configured to transmit the two-dimensional display data to outside (Dayde, [0052], “The processor may thus be programmable and coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device”).

As per claim 5, claim 1 is incorporated and Dayde discloses wherein the CPU is configured to define an observation direction regarding one item of the plurality of items as the individual observation direction regarding the one item (Dayde, Fig. 1, #S110 and #S120 and [0055]-[0056], where the main bounding box surrounds all the items; and Fig. 2, #S210 and #S220 and [0061]-[0062], where smaller bounding boxes enclosed by the main bounding box are generated for subsets of items within the bounding box; and [0014]-[0016], where each bounding box is represented by a transformation matrix that defines an orientation of the objects and a scale factor and is used for displaying that set of objects in the scene; the orientation maps to an observation direction).
Dayde doesn’t disclose but McGuffin discloses an overlap section between the item and another item is least in the observation direction (McGuffin, Figure 1 and p. 402, last two paragraphs through p. 403, first paragraph, where displaying layers to a user can be done similarly to viewing a stack of papers, with the methods G and H eliminate overlap in viewing the layers).
See claim 1 rejection for reason to combine.

As per claim 6, Dayde in view of McGuffin discloses a design assistance system comprising: the design assistance device according to claim 1 (see claim 1 rejection for detailed analysis); and
an information terminal including an input unit inputting the three dimensional data and an output unit displaying the two-dimensional display data (Dayde, [0051]-[0052], where the system includes various means for receiving input from the user and at least one output device).

As per claim 7, Dayde in view of McGuffin discloses a method for performing design assistance (Dayde, abstract) comprising the steps of: 
acquiring three-dimensional data of an item group including a plurality of items;
defining at least one individual observation direction that is a specific observation direction regarding each of the plurality of items and defining an entire observation direction that is a specific observation direction regarding the item group, based on the three-dimensional data; and
generating two-dimensional display data including two-dimensional display representing an appearance of the item group in one of the individual observation direction and the entire observation direction, 
wherein the three-dimensional data includes a weighting factor related to each of the plurality of items, and 
when defining the individual observation direction and the entire observation direction, the individual observation direction regarding an item, which has the largest score obtained when weighting by the weighting factor among the plurality of items, is defined as the entire observation direction (see claim 1 rejection for detailed analysis).

As per claim 8, Dayde in view of McGuffin discloses a method for performing design assistance (Dayde, abstract) comprising the steps of: 
acquiring three-dimensional data of an item group including a plurality of items;
defining at least one individual observation direction that is a specific observation direction regarding each of the plurality of items and defining an entire observation direction that is a specific observation direction regarding the item group, based on the three-dimensional data; and
generating two-dimensional display data including two-dimensional display representing an appearance of the item group in one of the individual observation direction and the entire observation direction,
 wherein the three-dimensional data includes a weighting factor related to each of the plurality of items, and 
when defining the individual observation direction and the entire observation direction, the individual observation direction regarding an item, which has the largest value obtained when multiplying an observation area of each of the items by the weighting factor among the plurality of items, is defined as the entire observation direction (see claim 1 rejection for detailed analysis).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dayde et al. (US PGPUB 20160188159) in view of McGuffin et al. (NPL "Using deformations for browsing volumetric data.") and in further view of Yokohari et al. (US PGPUB 20030204279).
As per claim 3, claim 1 is incorporated and Dayde in view of McGuffin discloses wherein the CPU is configured to acquire a manufacturing condition that can be selected in manufacturing each of the plurality of items (Dayde, [0040] and [0042]-[0043], where the displayed 3D objects represent a product to be manufactured; users can be provided with the feasibility or the duration of the manufacturing process or the number of resources that are used).
Dayde in view of McGuffin doesn’t disclose but Yokohari discloses the CPU is configured to determine a manufacturing cost of the item group corresponding to the acquired manufacturing condition (Yokohari, abstract and [0034]-[0035], where the cost totaling unit determines the cost of the shape operation processes).  
Dayde in view of McGuffin and Yokohari are analogous since both of them are dealing with the viewing of 3D models of objects. Dayde in view of McGuffin provides a way of determining a rotation of a three-dimensional object during browsing. Yokohari provides a way of determining a cost of a manufacturing process of a 3D object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of cost taught by Yokohari into the modified invention of Dayde in view of McGuffin such that the system will be able to determine the workability, assembling efficiency, and cost of a created shape as a whole (Yokohari, [0035]).

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619